 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT
 5                                              DISTRICT OF NEVADA
 6                                                          ***
 7       LUV N’ CARE, LTD.                                            Case No. 2:18-cv-02224-JAD-GWF
 8                                                 Plaintiff,
                 v.
 9                                                                                   ORDER
         LINDSAY LAURAIN, et al.,
10

11                                              Defendants.
12

13              This matter is before the Court on Plaintiff’s Motion to Compel (ECF No. 1), filed
14   November 19, 2018. To date, no response has been filed and the time for which has passed.
15              Plaintiff request an order compelling third-party Blue Basin Medical, LLC (“Blue
16   Basin”) to produce documents responsive to a Subpoena to Produce Documents, Information or
17   Objects or to Permit Inspection of Premises in Civil Action (“Subpoena”) issued out of the
18   United States District Court for the Western District of Louisiana 1.
19              The affidavit of service indicates Plaintiff served the Subpoena by delivering a copy to
20   Blue Basin’s registered agent on July 12, 2018. See Motion (ECF No. 1), Exhibit 8. Plaintiff’s
21   counsel represents that to date, Blue Basin has been wholly unresponsive to the Subpoena. See
22   Motion (ECF No. 1), Exhibit 2. Plaintiff’s counsel further indicates that on October 16, 2018, he
23   sent a letter (“Meet and Confer Letter”) to Blue Basin regarding its lack of response to the
24   Subpoena and proposing dates and times for a meet and confer conference. This letter was
25   served on Blue Basin’s registered agent. Id. Plaintiff’s counsel represents Plaintiff has received
26   no response to either the Subpoena or the Meet and Confer Letter. To date, no party has
27

28   1
         In the matter pending as Luv N’ Care, LTD v. Lindsey Laurain, et al., Case No. 3:16-cv-00777-TAD-JPM.
                                                                1
 1   responded to this motion and the time for opposition has now passed. LR 7-2(d) reads in

 2   pertinent part, that “[t]he failure of an opposing party to file points and authorities in response to

 3   any motion shall constitute a consent to the granting of the motion.” As a result, the Court will

 4   grant the present motion.

 5          Additionally, Plaintiff argues it is entitled to recover attorney’s fees incurred as a result of

 6   this Motion, pursuant to Rule 45. Federal Rule of Civil Procedure 45(g) permits the court to

 7   hold in contempt a person who, having been served, fails without adequate excuse to obey the

 8   subpoena or an order related to it. The Court will therefore grant Plaintiff’s request for

 9   attorney’s fees. Accordingly,

10          IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel (ECF No. 1) is granted.

11          IT FURTHER ORDERED that Blue Basin shall produce all responsive documents,

12   requested by the topics set forth in the Subpoena no later than December 28, 2018.

13          IT FURTHER ORDERED as follows:

14          1. Plaintiff is entitled to an award of reasonable attorney’s fees and costs incurred in

15   filing the instant motion. Plaintiff’s counsel shall, no later than fourteen (14) days from the entry

16   of this order, up to and including January 2, 2019, serve and file a memorandum, supported by

17   affidavit of counsel, establishing the amount of attorney’s fees and costs incurred. The

18   memorandum shall provide a reasonable itemization and description of work performed, identify

19   the attorney(s) or staff member(s) performing the work, the customary fee of the attorney(s) or

20   staff member(s) for such work, and the experience, reputation and ability of the attorney

21   performing the work. The attorney’s affidavit shall authenticate the information contained in the

22   memorandum, provide a statement that the bill has been reviewed and edited, and a statement

23   that the fees and costs charged are reasonable.

24          2. Counsel for Blue Basin shall have fourteen (14) days from service of the memorandum

25   of costs and attorney’s fees, up to and including January 16, 2019, in which to file a responsive

26   memorandum addressing the reasonableness of the costs and fees sought, and any equitable

27   considerations deemed appropriate for the court to consider in determining the amount of costs

28   and fees which should be awarded
                                                       2
 1          3. Counsel for Plaintiff shall have seven (7) days from service of the responsive

 2   memorandum, up to and including January 23, 2019, in which to file a reply.

 3          IT FURTHER ORDERED that the hearing currently scheduled for Thursday,

 4   December 27, 2018 at 9:30 AM shall be vacated.

 5          Dated this 19th day of December, 2018.
 6
                                                         GEORGE FOLEY, JR.
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     3
